DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks, filed February 11, 2022, have been acknowledged. 
Applicant’s cancelation of claims 59-62 and 68-69 has been acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As shown in the interview summary authorization for this examiner's amendment was given in
an interview with Adam Schoen on 2/17/2022.

(Currently Amended) An imaging system comprising a console that is configured to be operably associated with a catheter-based ultrasound imaging device that is configured to operate in a wave imaging mode causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles, each cycle comprising transmission of a wave front to, and receipt of echoes of the wave front from, surrounding intravascular tissue, wherein the ultrasound transducer array comprises a plurality of acoustic transducers set at different transmission angular positions configured to transmit a plurality of the plurality of acoustic transducers set at different reception angular positions configured to receive a plurality of reflected signals, wherein each of the plurality of reflected signals corresponds to one of the plurality of incident acoustic wave signals reflected by the intravascular tissue, wherein at least one of the plurality of reflected signals is received by the array of acoustic transducers at a reception angular position that is different than the transmission angular position of the corresponding transmitted incident acoustic wave signal, the console comprising a processor configured to: 
control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter; 
control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue; 
receive wave data from the catheter-based ultrasound imaging device, wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding Page 2 of 7Attorney Docket No.: ONEP-001/04US 36223/7Serial No.: 17/032,988intravascular tissue via the catheter-based ultrasound imaging device and the wave data comprises at least one of plane wave data and diverging wave data; and 
reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue, 
wherein at least one image of the intravascular tissue is reconstructed as a function of at least:
the plurality of reflected signals, and, for at least one of the respective reflected signals: 
plurality of acoustic transducers for the incident acoustic wave signal that corresponds to the respective reflected signal; and 
the reception angular position of each of the plurality of acoustic transducers for the respective reflected signal, wherein the reception angular position of the acoustic transducers for the respective reflected signal is different than the transmission angular position of the acoustic transducers for the respective reflected signal.

Rejections Withdrawn
The rejections of claims 58-71 under 35 U.S.C. 101 for reciting an abstract idea have been withdrawn in light of the amendments made to claim 58.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the original claim 69 is not found in prior art. The prior art does not teach an imaging system comprising console to operate a catheter-based ultrasound imaging device configured to operate in a wave imaging mode causing an ultrasound transducer array to carry out multiple transmit-receive cycles to and from surrounding intravascular tissue.  The ultrasound transducer array comprising a plurality of acoustic transducers configured to transmit a plurality of incident acoustic waves signals at different transmission angular positions and the plurality of acoustic transducers further configured to receive a plurality of reflected signals at different reception angular positions. The plurality of reflected signals being received by the array of acoustic transducers at a reception angular position that is different from the transmission angular position of the corresponding transmitted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title Change
Title of the invention claimed has been changed as noted in the Bib Data Sheet to be more descriptive where the new title is clearly indicative of the invention to which the claims are directed as per MPEP 606.

Conclusion
Claims 58, 63-67, and 70-71 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793